Exhibit 10.4

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (as the same may be amended or modified from time to time
pursuant hereto, this “Agreement”) is made and entered into as of September 8,
2006, by and among Elliott Associates, L.P., a Delaware limited partnership
(“EALP”), Elliott International, L.P., a Cayman Islands limited partnership
(together with EALP, “Sellers”), Geokinetics Inc., a Delaware corporation
(“GEOK”), and Zions First National Bank, a national bank with a Corporate Trust
office in Houston, Harris County, Texas (the “Bank”). GEOK, Sellers and the Bank
shall sometimes be referred to herein collectively as the “Parties” and
individually as a “Party”. The term “Other Parties” shall herein mean GEOK and
Sellers, collectively.

WITNESSETH:

WHEREAS, pursuant to that certain Stock Purchase Agreement dated as of
September 8, 2006 by and among GEOK and Sellers (the “Purchase Agreement”), GEOK
has agreed to purchase 100% of the issued and outstanding capital stock of Grant
Geophysical, Inc. (the “Grant Stock”) from Sellers and Sellers have agreed to
sell the Grant Stock to GEOK (the “Transaction”); and

WHEREAS, pursuant to Section 2.2(b) of the Purchase Agreement, GEOK is required
to deposit $5,000,000.00 into an escrow account, subject to the terms and
conditions set forth herein and therein; and

WHEREAS, GEOK and Sellers have requested the Bank to act in the capacity of
escrow agent under this Agreement, and the Bank, subject to the terms and
conditions hereof, has agreed so to do.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties hereby agree as follows:


1.                                       DEFINITIONS.  ALL CAPITALIZED TERMS NOT
DEFINED HEREIN AND DEFINED IN THE PURCHASE AGREEMENT SHALL HAVE THE MEANINGS
ATTRIBUTED TO THEM IN THE PURCHASE AGREEMENT.  ALL REFERENCES IN THIS AGREEMENT
TO THE PURCHASE AGREEMENT OR ANY OTHER AGREEMENT ARE FOR THE CONVENIENCE OF THE
OTHER PARTIES, AND ESCROW AGENT (AS DEFINED IN SECTION 2 HEREOF) SHALL HAVE NO
DUTIES OR OBLIGATIONS WITH RESPECT THERETO.


2.                                       APPOINTMENT OF ESCROW AGENT.  EACH OF
GEOK AND SELLERS HEREBY APPOINTS THE BANK AS THE ESCROW AGENT UNDER THIS
AGREEMENT (THE BANK IN SUCH CAPACITY, “ESCROW AGENT”), AND ESCROW AGENT HEREBY
ACCEPTS SUCH APPOINTMENT.


3.                                       DEPOSIT.  UPON EXECUTION OF THIS
AGREEMENT, GEOK SHALL DELIVER OR CAUSE TO BE DELIVERED BY WIRE TRANSFER TO
ESCROW AGENT AT ESCROW AGENT’S DESIGNATED ACCOUNT SET FORTH IN SCHEDULE “A”, THE
SUM OF $5,000,000.00 IN CASH IN IMMEDIATELY AVAILABLE FUNDS (AS MAY FROM TIME TO
TIME INCREASE OR DECREASE AS A RESULT OF THE INVESTMENT AND REINVESTMENT THEREOF
AND AS MAY BE REDUCED BY CHARGES THERETO AND PAYMENTS AND SETOFFS THEREFROM TO
COMPENSATE OR REIMBURSE ESCROW AGENT FOR AMOUNTS OWING TO IT PURSUANT HERETO,
THE “DEPOSIT”) TO BE HELD BY

1


--------------------------------------------------------------------------------





ESCROW AGENT IN ACCORDANCE WITH THE TERMS HEREOF FOR THE PURPOSE OF PROVIDING A
SOURCE OF FUNDS FOR THE INDEMNIFICATION OF GEOK PURSUANT TO ARTICLE VIII OF THE
PURCHASE AGREEMENT.  SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF, ESCROW AGENT AGREES THAT IT SHALL RECEIVE, HOLD IN ESCROW, INVEST AND
REINVEST AND RELEASE OR DISTRIBUTE THE DEPOSIT.  IT IS HEREBY EXPRESSLY
STIPULATED AND AGREED THAT ALL INTEREST AND OTHER EARNINGS ON THE DEPOSIT SHALL
BECOME A PART OF THE DEPOSIT FOR ALL PURPOSES, AND THAT ALL LOSSES RESULTING
FROM THE INVESTMENT OR REINVESTMENT THEREOF FROM TIME TO TIME AND ALL AMOUNTS
CHARGED THERETO TO COMPENSATE OR REIMBURSE ESCROW AGENT FROM TIME TO TIME FOR
AMOUNTS OWING TO IT HEREUNDER SHALL FROM THE TIME OF SUCH LOSS OR CHARGE NO
LONGER CONSTITUTE PART OF THE DEPOSIT.

4.                                       Investment of the Deposit.  Escrow
Agent shall invest and reinvest the Deposit in U.S. government Treasury bills,
U.S. government guaranteed securities or Aim STIT Prime Portfolio — Private
Class (the “Default Investments”) unless and until directed jointly in writing
by the Other Parties to invest in other securities (the “Other Investments”). If
at the time the Other Investments expire and the Other Parties have not provided
joint written instruction as to reinvestment, Escrow Agent shall reinvest the
Deposit or any portion thereof (applicable to the foregoing) in the Default
Investments. Such written instructions with respect to Other Investments
referred to in the foregoing sentence shall specify the type and identity of the
investments to be purchased and/or sold and shall also include the name of the
broker-dealer, if any, which the Other Parties jointly direct Escrow Agent to
use in respect of such investment, any particular settlement procedures
required, if any (which settlement procedures shall be consistent with industry
standards and practices), and such other information as Escrow Agent may
require. Escrow Agent shall not be liable for failure to invest or reinvest
funds absent sufficient written direction. Unless Escrow Agent is otherwise
directed in such written instructions, Escrow Agent may use a broker-dealer of
its own selection, including a broker-dealer owned by or affiliated with Escrow
Agent or any of its affiliates. The Escrow Agent or any of its affiliates may
receive usual and customary compensation with respect to any investment directed
hereunder. It is expressly agreed and understood by the Other Parties that
Escrow Agent shall not in any way whatsoever be liable for losses on any
investments, reinvestments or liquidations made pursuant to this Agreement and
in accordance with this Section 4, other than as a result of bad faith, willful
misconduct or gross negligence.

Receipt, investment and reinvestment of the Deposit shall be confirmed by Escrow
Agent as soon as practicable by account statement to each of the Other Parties,
and any discrepancies in any such account statement shall be noted by the Other
Parties to Escrow Agent within 30 calendar days after receipt thereof. Failure
to inform Escrow Agent in writing of any discrepancies in any such account
statement within said 30-day period shall conclusively be deemed confirmation of
such account statement in its entirety. For purposes of this paragraph, each
account statement shall be deemed to have been received by the Party to whom
directed on the earlier to occur of (i) actual receipt thereof and (ii) three
(3) “Business Days” (hereinafter defined) after the deposit thereof in the
United States mail, postage prepaid. For the purposes of this Agreement, the
term “Business Day” shall mean any day of the year, excluding Saturday, Sunday
and any other day on which national banks are required or authorized to close in
Houston, Texas.

2


--------------------------------------------------------------------------------




5.                                       Disbursement of Deposit Pursuant to
Purchase Agreement.


(A)                                  ESCROW AGENT SHALL MAKE DISBURSEMENTS OF
THE DEPOSIT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AS FOLLOWS:


(I)                                     GEOK SHALL SUBMIT WRITTEN CLAIMS (EACH A
“CLAIM,” AND COLLECTIVELY, THE “CLAIMS”) TO ESCROW AGENT PRIOR TO 5:00 P.M.
HOUSTON, TEXAS TIME ON APRIL 8, 2008 (THE “CLAIMS SUBMISSION DEADLINE”)
CONTAINING THE FOLLOWING INFORMATION AND/OR STATEMENTS:

(1)                                  THAT GEOK IS ENTITLED TO INDEMNIFICATION
PURSUANT TO THE PURCHASE AGREEMENT DESCRIBED IN THIS AGREEMENT;

(2)                                  A BRIEF DESCRIPTION IN REASONABLE DETAIL OF
THE FACTS, CIRCUMSTANCES OR EVENTS GIVING RISE TO GEOK’S CLAIM, INCLUDING,
WITHOUT LIMITATION, THE IDENTITY AND ADDRESS OF ANY THIRD PARTY CLAIMANT AND
COPIES OF ANY FORMAL DEMAND AND COMPLAINT, IF APPLICABLE;

(3)                                  THE LIQUIDATED AMOUNT OF GEOK’S CLAIM, OR
IF NOT LIQUIDATED, GEOK’S GOOD FAITH ESTIMATE OF THE REASONABLY FORESEEABLE
MAXIMUM AMOUNT OF GEOK’S CLAIM; AND

(4)                                  THAT A COPY OF THE CLAIM HAS BEEN DELIVERED
BY GEOK TO SELLERS AND THE DATE OF SUCH DELIVERY.


(II)                                  ESCROW AGENT SHALL NOTIFY SELLERS OF
ESCROW AGENT’S RECEIPT OF SUCH CLAIM AND THE DATE OF SUCH RECEIPT.


(III)                               SELLERS SHALL DELIVER TO ESCROW AGENT A
WRITTEN OBJECTION NOTICE (“OBJECTION NOTICE”) BY 5:00 P.M. HOUSTON, TEXAS TIME
WITHIN THIRTY (30) DAYS AFTER ESCROW AGENT’S RECEIPT OF SUCH CLAIM (THE
“OBJECTION SUBMISSION DEADLINE”) IF SELLERS OBJECTS TO ALL OR ANY PART OF SUCH
CLAIM, CONTAINING THE FOLLOWING INFORMATION AND/OR STATEMENTS:

(1)                                  THAT SELLERS DISPUTE OR OBJECT TO THE
CLAIM;

(2)                                  THE CIRCUMSTANCES GIVING RISE TO SELLERS’
OBJECTION NOTICE;

(3)                                  THE AMOUNT, IF ANY, OF SUCH CLAIM WHICH IS
NOT DISPUTED BY SELLERS; AND

(4)                                  THAT A COPY OF THE OBJECTION NOTICE HAS
BEEN DELIVERED BY SELLERS TO GEOK AND THE DATE OF SUCH DELIVERY.


(IV)                              GEOK AND GRANT GEOPHYSICAL, INC. AND ITS
SUBSIDIARIES SHALL PROVIDE SELLERS WITH REASONABLE ACCESS TO ITS PREMISES, BOOKS
AND RECORDS DURING SUCH ENTITY’S REGULAR BUSINESS HOURS AND SHALL FURNISH SUCH
INFORMATION AS SELLERS SHALL REASONABLY REQUEST FROM TIME TO TIME, IN EACH CASE
TO THE EXTENT REASONABLY NECESSARY IN CONNECTION WITH THE VERIFICATION OF A
CLAIM.

3


--------------------------------------------------------------------------------





(V)                                 ESCROW AGENT SHALL NOTIFY GEOK OF ESCROW
AGENT’S RECEIPT OF SUCH OBJECTION NOTICE AND THE DATE OF SUCH RECEIPT.


(VI)                              SELLERS SHALL DELIVER TO ESCROW AGENT A
WRITTEN CONSENT (A “CONSENT”) BEFORE THE OBJECTION SUBMISSION DEADLINE IF
SELLERS CONSENT TO THE PAYMENT OF THE CLAIM.


(VII)                           ESCROW AGENT SHALL NOTIFY GEOK OF ESCROW AGENT’S
RECEIPT OF A CONSENT AND THE DATE OF SUCH RECEIPT.


(VIII)                        IF ESCROW AGENT RECEIVES EITHER AN OBJECTION
NOTICE AGREEING TO A PORTION OF A CLAIM OR A CONSENT WITH RESPECT TO A CLAIM,
REGARDLESS OF WHETHER SUCH OBJECTION NOTICE OR CONSENT WAS RECEIVED BY ESCROW
AGENT BEFORE THE EXPIRATION OF THE OBJECTION SUBMISSION DEADLINE RELATING
THERETO, ESCROW AGENT SHALL DISBURSE THE UNDISPUTED AMOUNT OF THE CLAIM TO GEOK
TO THE EXTENT OF ANY REMAINING DEPOSIT THEN AVAILABLE.


(IX)                                IF NO CLAIM IS DELIVERED TO ESCROW AGENT
PRIOR TO THE CLAIMS SUBMISSION DEADLINE, OR IF A CLAIM OR CLAIMS HAVE BEEN
DELIVERED TO ESCROW AGENT PRIOR TO THE CLAIMS SUBMISSION DEADLINE AND ESCROW
AGENT HAS DISBURSED AMOUNTS FROM THE DEPOSIT TO GEOK TO PAY EACH SUCH CLAIM,
ESCROW AGENT SHALL DISBURSE ALL OF THE REMAINING DEPOSIT TO SELLERS ON THE FIRST
BUSINESS DAY AFTER THE CLAIMS SUBMISSION DEADLINE.  IF A CLAIM OR CLAIMS HAVE
BEEN DELIVERED TO ESCROW AGENT PRIOR TO THE CLAIMS SUBMISSION DEADLINE AND
ESCROW AGENT HAS NOT DISBURSED AMOUNTS FROM THE DEPOSIT TO GEOK TO PAY EACH SUCH
CLAIM(S), ESCROW AGENT SHALL DISBURSE ANY OF THE REMAINING DEPOSIT TO THE EXTENT
THAT SUCH AMOUNT EXCEEDS THE AMOUNT OF THE CLAIM OR CLAIMS PENDING AS OF THE
CLAIMS SUBMISSION DEADLINE.  PROMPTLY FOLLOWING THE CLAIMS SUBMISSION DEADLINE,
GEOK SHALL SUBMIT A WRITTEN INSTRUCTION AUTHORIZING THE ESCROW AGENT TO MAKE THE
DISBURSEMENT CONTEMPLATED BY THE PRECEDING SENTENCE.  TO THE EXTENT ANY AMOUNT
OF THE DEPOSIT REMAINS AFTER THE CLAIMS SUBMISSION DEADLINE WITH RESPECT TO ANY
PENDING CLAIM OR CLAIMS, PROMPTLY FOLLOWING THE RESOLUTION OF SUCH CLAIM OR
CLAIMS, GEOK SHALL SUBMIT A WRITTEN INSTRUCTION AUTHORIZING THE ESCROW AGENT TO
DISBURSE THE AMOUNT OF SUCH REMAINING DEPOSIT, IF ANY, TO SELLERS.


(X)                                   IN THE EVENT ESCROW AGENT DOES NOT RECEIVE
AN OBJECTION NOTICE FOR A CLAIM BEFORE THE EXPIRATION OF THE OBJECTION
SUBMISSION DEADLINE RELATING TO SUCH CLAIM, UNLESS AND UNTIL A CONSENT FOR SUCH
CLAIM IS RECEIVED BY ESCROW AGENT, WHETHER BEFORE OR AFTER THE OBJECTION
SUBMISSION DEADLINE FOR SUCH CLAIM, OR AN OBJECTION NOTICE PARTIALLY CONSENTING
TO SUCH CLAIM IS SUBSEQUENTLY RECEIVED AFTER THE OBJECTION SUBMISSION DEADLINE
FOR SUCH CLAIM, SUCH CLAIM SHALL BE DEEMED REJECTED BY SELLERS.


(XI)                                NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY, ESCROW AGENT SHALL NOT DISBURSE ALL OR ANY PORTION OF THE DEPOSIT TO
GEOK WITH RESPECT TO ANY CLAIM UNTIL ESCROW AGENT RECEIVES ONE OF THE FOLLOWING
FOR SUCH CLAIM:

4


--------------------------------------------------------------------------------




(1)                                  A WRITTEN OBJECTION NOTICE OR OTHER WRITTEN
NOTICE FROM SELLERS CONSENTING TO THE PAYMENT OF A PORTION OF SUCH CLAIM, IN
WHICH CASE ESCROW AGENT SHALL DISBURSE (TO THE EXTENT OF ANY REMAINING DEPOSIT)
TO GEOK THE AMOUNT OF SUCH UNDISPUTED PORTION OF SUCH CLAIM ONLY; OR

(2)                                  A WRITTEN CONSENT OR OTHER WRITTEN NOTICE
FROM SELLERS CONSENTING TO THE PAYMENT OF SUCH CLAIM IN FULL, IN WHICH CASE
ESCROW AGENT SHALL DISBURSE (TO THE EXTENT OF ANY REMAINING DEPOSIT) TO GEOK THE
AMOUNT OF SUCH CLAIM; OR

(3)                                  A COPY OF A FINAL DECISION OF A COURT OR
ARBITRATOR (TOGETHER WITH A WRITTEN OPINION OF LEGAL COUNSEL TO SELLERS THAT
SUCH DECISION IS FINAL AND NON-APPEALABLE AND WAS RENDERED BY A COURT OR
ARBITRATOR HAVING COMPETENT JURISDICTION OR AUTHORITY, AS APPLICABLE), IN WHICH
CASE ESCROW AGENT SHALL DISBURSE THE DEPOSIT (TO THE EXTENT OF ANY REMAINING
DEPOSIT) IN ACCORDANCE WITH SUCH FINAL DECISION.

6.                                       Disbursement of Deposit Generally. 
Notwithstanding the terms of this Agreement, the Escrow Agent is entitled to
disburse the Deposit at any time as follows:


(A)                                  TO ESCROW AGENT AS AND TO THE EXTENT
EXPRESSLY PERMITTED BY THIS AGREEMENT;


(B)                                 INTO THE REGISTRY OF THE COURT IN ACCORDANCE
WITH SECTIONS 10 OR 18; OR


(C)                                  UPON RECEIPT BY ESCROW AGENT OF A CERTIFIED
COPY OF A FINAL, NONAPPEALABLE JUDGMENT, ORDER OR DECREE OF A COURT OF COMPETENT
JURISDICTION AWARDING ALL OR ANY PORTION OF THE DEPOSIT TO OR BETWEEN GEOK AND
SELLERS, THE DEPOSIT (OR THE PORTION THEREOF SUBJECT TO SUCH AWARD) SHALL BE
DISBURSED IN ACCORDANCE WITH SUCH JUDGMENT, ORDER OR DECREE.

Notwithstanding anything contained herein or elsewhere to the contrary, the
Other Parties hereby expressly agree that Escrow Agent shall be entitled to
charge the Deposit for, and pay and set-off from the Deposit, any and all
amounts, if any, then owing to Escrow Agent pursuant to this Agreement prior to
the disbursement of the Deposit in accordance with this Section 6.

7.                                       Tax Matters.  Each of the Other Parties
shall provide Escrow Agent with its taxpayer identification number documented by
an appropriate Form W8 or Form W9 upon execution of this Agreement.  Failure to
so provide such forms may prevent or delay disbursements from the Deposit and
may also result in the assessment of a penalty and Escrow Agent’s being required
to withhold tax on any interest or other income earned on the Deposit. Any
payments of income shall be subject to applicable withholding regulations then
in force in the United States or any other jurisdiction, as applicable.

8.                                       Scope of Undertaking.  Escrow Agent’s
duties and responsibilities in connection with this Agreement shall be purely
ministerial and shall be limited to those expressly set forth in this
Agreement.   Escrow Agent is not a principal, participant or beneficiary in any
transaction underlying this Agreement and shall have no duty to inquire beyond
the terms and provisions

5


--------------------------------------------------------------------------------




hereof. Escrow Agent shall have no responsibility or obligation of any kind in
connection with this Agreement or the Deposit and shall not be required to
deliver the Deposit or any part thereof or take any action with respect to any
matters that might arise in connection therewith, other than to receive, hold,
invest, reinvest and deliver the Deposit as herein provided. Without limiting
the generality of the foregoing, it is hereby expressly agreed and stipulated by
the Parties that Escrow Agent shall not be required to exercise any discretion
hereunder and shall have no investment or management responsibility and,
accordingly, shall have no duty to, or liability for its failure to, provide
investment recommendations or investment advice to GEOK and Sellers or any of
them.   Escrow Agent shall not be liable for any error in judgment, any act or
omission, any mistake of law or fact, or for anything it may do or refrain from
doing in connection herewith, except for, subject to Section 9 hereinbelow, its
own bad faith, willful misconduct or gross negligence.  Except in the case of
Escrow Agent’s bad faith, willful misconduct or gross negligence, it is the
intention of the Parties that Escrow Agent shall never be required to use,
advance or risk its own funds or otherwise incur financial liability in the
performance of any of its duties in the exercise of any of its rights and powers
hereunder.

9.                                       Reliance; Liability.  Escrow Agent may
rely on, and shall not be liable for acting or refraining from acting in
accordance with, any written notice, instruction or request or other paper
furnished to it hereunder or pursuant hereto and believed by it to have been
signed or presented by the proper party or parties.  Escrow Agent shall be
responsible for holding, investing, reinvesting and disbursing the Deposit
pursuant to this Agreement; provided, however, that in no event shall Escrow
Agent be liable for any lost profits, lost savings, or other special exemplary,
consequential or incidental damages in excess of Escrow Agent’s fee hereunder
and provided, further, that Escrow Agent shall have no liability for any loss
arising from any cause beyond its control, including, but not limited to, the
following: (a) acts of God, force majeure, including, without limitation, war
(whether or not declared or existing), revolution, insurrection, riot, civil
commotion, accident, fire, explosion, stoppage of labor, strikes and other
differences with employees; (b) the act; failure or neglect of any Other Party
or any agent or correspondent or any other person selected by Escrow Agent; (c)
any delay, error, omission or default of any mail, courier, telegraph, cable or
wireless agency or operator; or (d) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers over
the parties hereto. Escrow Agent is not responsible or liable to any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of this Agreement or any part hereof or for the transaction or
transactions requiring or underlying the execution of this Agreement, the form
or execution hereof or for the identity or authority of any person executing
this Agreement or any part hereof or depositing the Deposit.

10.                                 Right of Interpleader.  Should any
controversy arise involving the Parties or any of them or any other person, firm
or entity with respect to this Agreement, the Deposit or an Objection Notice, or
should a substitute escrow agent fail to be designated as provided in Section 18
hereof, Escrow Agent shall have the right, but not the obligation, either to (a)
withhold delivery of the Deposit until the controversy is resolved, the
conflicting demands are withdrawn or its doubt is resolved or (b) institute a
petition for interpleader in any court of competent jurisdiction to determine
the rights of the Parties.  In the event Escrow Agent is a party to any dispute,
Escrow Agent shall have the additional right to refer such controversy to
binding arbitration provided that in such circumstances, Escrow Agent shall
institute a petition for interpleader.  Should a petition for interpleader be
instituted, or should Escrow Agent be

6


--------------------------------------------------------------------------------




threatened with litigation or become involved in litigation or binding
arbitration in any manner whatsoever in connection with this Agreement or the
Deposit (other than in the case of Escrow Agent’s bad faith, willful misconduct
or gross negligence), the Other Parties hereby jointly and severally agree to
reimburse Escrow Agent for its attorneys’ fees and any and all other expenses,
losses, costs and damages incurred by Escrow Agent in connection with or
resulting from such threatened or actual litigation or arbitration prior to any
disbursement hereunder.

11.                                 Indemnification.  GEOK and Sellers hereby
jointly and severally agree to indemnify and defend Escrow Agent, its officers,
directors, partners, employees and agents (each herein called an “Indemnified
Party”) against, and hold each Indemnified Party harmless from, any and all
expenses, including, but not limited to, fees and expenses of outside counsel,
court costs, costs, damages and claims, costs of investigation, litigation and
arbitration, tax liability (other than for income taxes on fees earned
hereunder) and loss on investments suffered or incurred by any Indemnified Party
in connection with or arising from or out of (i) the execution, delivery or
performance of this Agreement or (ii) the compliance or attempted compliance by
any Indemnified Party with any instruction or direction upon which Escrow Agent
is authorized to rely under this Agreement, except to the extent that any such
expense, costs, damages or liability may result from the bad faith, willful
misconduct or gross negligence of such Indemnified Party.  IT IS THE EXPRESS
INTENT OF EACH OF GEOK AND SELLERS TO INDEMNIFY EACH OF THE INDEMNIFIED PARTIES
FOR, AND HOLD THEM HARMLESS AGAINST, THEIR OWN NEGLIGENT ACTS OR OMISSIONS
EXCEPT FOR SUCH ACTS OR OMISSIONS AS MAY RESULT FROM THE BAD FAITH, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF SUCH INDEMNIFIED PARTY.

12.                                 Compensation and Reimbursement of Expenses. 
Each of GEOK and Sellers agree to bear and pay to Escrow Agent for its services
hereunder 50% of all fees in accordance with Escrow Agent’s fee schedule
attached hereto as Exhibit A and made a part hereof for all purposes and all
customary expenses incurred by Escrow Agent in connection with the performance
of its duties hereunder and otherwise in connection with the preparation,
operation and administration of this Agreement in the ordinary course, including
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, “Ordinary Fees and Expenses”); provided
that if Escrow Agent engages legal counsel or exercises its rights under Section
10 or Section 11, then each of the Other Parties shall be jointly and severally
obligated to pay the fees and expenses associated with such engagement or
exercise of such rights.  In the event either GEOK or Sellers for any reason
fails to pay any Ordinary Fees and Expenses as and when the same are due, such
unpaid fees and expenses shall be charged to and set-off and paid from the
Deposit by Escrow Agent without any further notice.  If, pursuant to the
immediately preceding sentence hereof, either GEOK or Sellers bears, through a
charge to or set-off against the Deposit, such fees and expenses, the Party
failing to pay its portion of the Ordinary Fees and Expenses shall reimburse the
other Party for the amount paid within thirty (30) calendar days following
written demand therefor.

13.                                 Lien.  Each of GEOK and Sellers hereby
grants to Escrow Agent a lien upon, and security interest in, all its right,
title and interest in and to all of the Deposit as security for the payment and
performance of its obligations owing to Escrow Agent hereunder, including,
without limitation, its obligations of payment, indemnity and reimbursement
provided for

7


--------------------------------------------------------------------------------




hereunder, which lien and security interest may be enforced by Escrow Agent
after written notice by charging and setting-off against, and paying from, the
Deposit any and all amounts then owing to it pursuant to this Agreement or by
appropriate foreclosure proceedings.

14.                                 Funds Transfer.  In the event funds transfer
instructions are given (other than in writing at the time of execution of the
Agreement), whether in writing, by fax, or otherwise, Escrow Agent is authorized
to seek confirmation of such instructions by telephone call-back to the person
or persons designated on Exhibit B hereto, and Escrow Agent may rely upon the
confirmations of anyone purporting to be the person or persons so designated. If
Escrow Agent is unable to contact any of the authorized representatives
identified in Exhibit B, Escrow Agent is hereby authorized to seek confirmation
of such instructions by telephone call-back to any one or more of your executive
officers (each an “Executive Officer”), which shall include the President and
Vice President, as Escrow Agent may select. Such “Executive Officer” shall
deliver to Escrow Agent a fully executed Incumbency Certificate, and Escrow
Agent may rely upon the confirmation of anyone purporting to be any such
officer. The persons and telephone numbers for call-backs may be changed only in
writing actually received and acknowledged by Escrow Agent. The Parties
acknowledge that such security procedure is commercially reasonable.

It is understood that Escrow Agent and the beneficiary’s bank in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by either of the Other Parties hereto to identify (i) the beneficiary,
(ii) the beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may
apply any of the escrowed funds for any payment order it executes using any such
identifying number, even where its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank, designated.

15.                                 Notices.  Any notice or other communication
required or permitted to be given under this Agreement by any Party to any other
Party shall be considered as properly given if in writing and (a) delivered
against receipt therefor, (b) mailed by registered or certified mail, return
receipt requested and postage prepaid or (c) sent by fax machine, in each case
to the address or fax number, as the case may be, set forth below:

If to Escrow Agent:

Zions First National Bank – Corporate Trust

c/o Amegy Bank N. A.

1801 Main Street, Suite 800

Houston, Texas 77002

Attention: Riley Salyer

Fax No.: (713) 561-0123

Telephone No.: (713) 232-6023

8


--------------------------------------------------------------------------------




If to Sellers:

Elliott Associates, L.P.

Elliott International, L.P.

Cleveland House

33 King Street

London, SW1Y 6RJ (UK) Limited

Attention: Jon Pollock, Senior Portfolio Manager

Fax No.: 011-44-788-183-6662

Telephone No.: 011 -44-207-518-1806

 

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana St., 44th Floor

Houston, TX 77002-5200

Attention: James L. Rice III

Fax No.: (713) 236-0822

Telephone No.: (713) 220-8116

 

If to GEOK:

Geokinetics Inc.

One Riverway, Suite 2100

Houston, TX 77056

Attention: David A. Johnson, President & CEO

Fax No.: (713) 850-7330

Telephone No.: (713) 850-7600

 

With a copy to:

Chamberlain, Hrdlicka, White, Williams & Martin

1200 Smith Street, Suite 1400

Houston, TX 77002

Attention: James J. Spring, III

Fax No.: (713) 658-2553

Telephone No.: (713) 658-2572

 

Except to the extent otherwise provided in the second paragraph of Section 4
hereinabove, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the Party or Parties to whom such
communication is directed. Any Party may change the address to which
communications hereunder are to be directed by giving written notice to the
other Party or Parties in the manner provided in this section. All signatures of
the Parties may be transmitted by facsimile, and such facsimile will, for all
purposes, be deemed to be the original signature of such Party whose signature
it reproduces, and will be binding upon such Party.

16.                                 Consultation with Legal Counsel.  Escrow
Agent may consult with its counsel or other counsel satisfactory to it
concerning any question relating to its duties or responsibilities hereunder or
otherwise in connection herewith and shall not be liable for any action taken,
suffered or omitted by it in good faith upon the advice of such counsel.

9


--------------------------------------------------------------------------------




17.                                 Choice of Laws; Cumulative Rights.  This
Agreement shall be construed under, and governed by, the laws of the State of
Texas, excluding, however its choice of law rules. All of Escrow Agent’s rights
hereunder are cumulative of any other rights it may have at law, in equity or
otherwise. The Parties agree that the forum for resolution of any dispute
arising under this Agreement shall be Harris County, Texas, and each of GEOK and
Sellers hereby consents, and submits itself, to the jurisdiction of any state or
federal court sitting in Harris County, Texas.

18.                                 Resignation.  Escrow Agent may resign
hereunder upon twenty (20) Business Days’ prior notice to the Other Parties.  
Upon the effective date of such resignation, Escrow Agent shall deliver the
Deposit to any substitute escrow agent designated jointly by the Other Parties
in writing.  If the Other Parties fail jointly to designate a substitute escrow
agent within fifteen (15) Business Days after the giving of such notice, Escrow
Agent may institute a petition for interpleader. Escrow Agent’s sole
responsibility after such notice period expires shall be to hold the Deposit
(without any obligation to reinvest the same) and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final, nonappealable judgment, order or decree of a court of competent
jurisdiction, at which time of delivery Escrow Agent’s obligations hereunder
shall cease and terminate. The Escrow Agent shall, if requested in writing by
GEOK and Sellers, execute such agreements, assignments and other documents (in
form and substance reasonably acceptable to Escrow Agent) as shall be necessary
to transfer to the substitute escrow agent all duties and obligations of Escrow
Agent under this Agreement and in the investments made pursuant to this
Agreement.

19.                                 Assignment.  This Agreement shall not be
assigned by any Party without the prior written consent of the other Parties
(including, without limitation and for the avoidance of doubt, Escrow Agent)
hereto (the assigns of any Party for which such requisite consent is received
being hereinafter referred to collectively as “Permitted Assigns”).

20.                                 Severability.  If one or more of the
provisions hereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability shall not affect any other provisions hereof, and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein, and the remaining provisions hereof
shall be given full force and effect.

21.                                 Termination.  This Agreement shall terminate
upon the disbursement, in accordance with Sections 5, 6 or 18 hereof, of the
Deposit in full; provided, however, that in the event all fees, expenses, costs
and other amounts required to be paid to Escrow Agent hereunder are not fully
and finally paid prior to termination, the provisions of Section 12 hereof shall
survive the termination hereof and, provided further, that the last two
sentences of Section 10 hereof and the provisions of Section 11 hereof shall, in
any event, survive the termination hereof.

22.                                 General.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. This Agreement and any
affidavit, certificate, instrument, agreement, written instructions or other
document required to be provided hereunder may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute but one and the same instrument.   Unless the context
shall otherwise require, the singular shall include the plural and vice-versa,
and each pronoun in any gender shall include all other genders.

10


--------------------------------------------------------------------------------




The terms and provisions of this Agreement constitute the entire agreement among
the Parties in respect of the subject matter hereof (except for the Purchase
Agreement as between the Other Parties), and neither of GEOK or Sellers nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Agreement.  This Agreement or any
provision hereof may be amended, modified, waived or terminated only by written
instrument duly signed by all the Parties. This Agreement shall inure to the
benefit of, and be binding upon, the Parties and their respective heirs,
devisees, executors, administrators, personal representatives, successors,
trustees, receivers and Permitted Assigns.  This Agreement is for the sole and
exclusive benefit of GEOK, Sellers and Escrow Agent, and nothing in this
Agreement, express or implied, is intended to confer or shall be construed as
conferring upon any other person any rights remedies or any other type or types
of benefits.

23.                                 Dispute Expenses.  In the event of a dispute
between GEOK and Sellers with respect to the distribution of the Deposit, the
prevailing party shall be entitled to be reimbursed by the other party for all
reasonable costs, including attorneys fees, incurred as a result of such
dispute.

[Remainder of Page Intentionally Blank]

11


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

Tax Certification:  Taxpayer ID#:

 

NOTE:  The following certification shall be used by and for a U.S. resident
only.  Non-residents must use and provide Form W8-BEN

 

Customer is a (check one):

 

o Corporation

 

o Municipality

 

x Partnership

 

o Non-profit or Charitable Org

o Individual

 

o REMIC

 

o Trust

 

o Other

 

Under the penalties of perjury, the undersigned certifies that:

 

(1)             the entity is organized under the laws of the United States

 

(2)             the number shown above is its correct Taxpayer Identification
Number (or it is wailing for a number to be issued to it); and

 

(3)             it is not subject to backup withholding because: (a) it is
exempt from backup withholding or (b) it has not been notified by the Internal
Revenue Service (IRS) that it is subject to backup withholding as a result of
failure to report all interest or dividends, or (c) the IRS has notified it that
it is no longer subject to backup withholding.

 

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

 

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

 

Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding.

ELLIOTT ASSOCIATES, L.P.

 

 

 

 

 

 

By:

Elliott Capital Advisors, L.P., as General Partner

 

 

By:

Braxton Associates, Inc., as General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Elliot Greenberg

 

 

 

 

        Elliot Greenberg, Vice President

 

 

 

Non-U.S. resident - see Form W8-BEN

 

 

 

 

 

 

ELLIOTT INTERNATIONAL, L.P.

 

 

 

By:

Elliott International Capital Advisors, L.P.,

 

 

as Attorney-in-Fact

 

 

 

 

 

 

By:

 /s/ Elliot Greenberg

 

 

 

     Elliot Greenberg, Vice President

 

12


--------------------------------------------------------------------------------




Tax Certification:  Taxpayer ID#:

 

NOTE:  The following certification shall be used by and for a U.S. resident
only.  Non-residents must use and provide Form W8-BEN

 

Customer is a (check one):

 

xCorporation

 

oMunicipality

 

oPartnership

 

oNon-profit or Charitable Org

oIndividual

 

oREMIC

 

oTrust

 

oOther

 

Under the penalties of perjury, the undersigned certifies that:

 

(1)             the entity is organized under the laws of the United States

 

(2)             the number shown above is its correct Taxpayer Identification
Number (or it is wailing for a number to be issued to it); and

 

(3)             it is not subject to backup withholding because: (a) it is
exempt from backup withholding or (b) it has not been notified by the Internal
Revenue Service (IRS) that it is subject to backup withholding as a result of
failure to report all interest or dividends, or (c) the IRS has notified it that
it is no longer subject to backup withholding.

 

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)

 

Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

 /s/ David A. Johnson

 

Name: David A. Johnson

 

Title: President

 

 

 

 

 

ZIONS FIRST NATIONAL BANK,

 

as Escrow Agent

 

 

 

 

 

By:

 /s/ Riley A. Salyer

 

Name:

Riley A. Salyer

 

Title:

Vice President

 

13


--------------------------------------------------------------------------------




EXHIBIT A

ZIONS FIRST NATIONAL BANK.
Escrow Fee Schedule

RE: Elliott / Geokinetics Purchase Agreement Escrow

$3,000.00 - annual fee

$25 per disbursement over 20 per annum

14


--------------------------------------------------------------------------------




EXHIBIT B

Account Name:  Elliott / Geokinetics Purchase Agreement Escrow

Account Number:

Certificate of
Authorized Persons

The following persons are authorized to direct Escrow Agent regarding any
transactions to this Agreement including, but not, limited to, investment and/or
disbursement of the Deposit.

“Sellers”

 

 

 

 

 

 

 

 

 

Name: Jon Pollock

 

Signature

 

 

 

 

 

 

 

Name: Elliot Greenberg

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

“GEOK”

 

 

 

 

 

 

 

 

 

Name: David A. Johnson

 

Signature

 

 

 

 

 

 

 

Name: Chin Yu

 

Signature

 

 

 

15


--------------------------------------------------------------------------------